DETAILED ACTION
Claims 1-9 and 13-24 were rejected and claims 10-12 were objected to in the Office Action mailed 9/15/2021.
Applicants filed a response and amended claims 1, 5-7, 10-11, 13, 15, and 19-22 on 12/14/2021.
Claims 1-24 are pending.
Claims 1-9 and 13-24 are rejected, claims 10-11 are allowable, and claim 12 is objected to as depending on a rejected claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8-9, 14-18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dry et al. (US 6440195 B1) (hereinafter “Dry”) in view of Bernard et al. (US 5,567,225) (hereinafter “Bernard”).

Regarding claim 1, Dry teaches a process and an apparatus for producing metals and metal alloys in which the apparatus for producing molten metal and off-gas from a metalliferous feed material is based on a combination of a pre-reduction/melting means, i.e., smelt cyclone mounted on the smelting vessel and in connection with the inside of the smelting vessel, and a 
The method and apparatus to produce an off-gas of Dry corresponds to using a smelting apparatus for smelting a metalliferous feed material, wherein the smelting apparatus comprises a smelting vessel, a smelt cyclone mounted on the smelting vessel and in connection with the inside of the smelting vessel and an off-gas duct connected to the smelt cyclone of the present invention.
Dry further teaches that iron ore, i.e., metalliferous feed material, is preheated prior to supplying to the cyclone converter where the iron ore is mixed with a fuel gas, which is quenched off-gas, i.e., carrier gas, and then injected into the cyclone converter (Dry, Column 4, lines 35-39 and Column 5, lines 59-67). Dry also teaches that oxygen is injected into the cyclone converter and then solid carbonaceous material, i.e., coal, with a carrier gas is injected into the reduction vessel followed by injecting oxygen into the reduction vessel (Dry, Column 1, lines 41-51, Column 4, lines 63-64, Column 5, lines 47-48, and Figure 2). Moreover, Dry teaches that a slag forming agent, i.e., flux, can optionally be injected with carrier gas into the reduction vessel (Dry, Column 4, lines 60-64).
The supplying iron ore and fuel gas to the cyclone converter of Dry corresponds to injecting the metalliferous feed material with a carrier gas into the smelt cyclone of the present invention. Supplying oxygen to the cyclone converter of Dry corresponds to injecting an oxygen containing gas into the smelt cyclone of the present invention. Supplying solid carbonaceous material with a carrier gas to the reduction vessel of Dry corresponds to injecting coal with a 

While Dry teaches a metalliferous feed material, Dry does not explicitly disclose recovery of zinc from zinc containing materials or wherein the zinc containing materials are injected into the smelt cyclone and/or into the smelting vessel.
With respect to the difference, Bernard teaches a method of making pig iron by an in-bath direct reduction, in which zinc is recovered from a dust containing zinc, particularly dust containing zinc from the steel industry such as clast furnace dust or converter dust (Bernard, Column 1, lines 5-11). Bernard also teaches dust containing zinc as well as iron compounds are introduced via feed (2) to the melting cyclone (1), oxygen is supplied through openings (8) to the melting cyclone (Bernard, Figure 1, Column 2, lines 60-62, and Column 3, lines 6-7). 
As Bernard expressly teaches that the gas discharged from the melting cyclone contains a great deal of zinc and a high content of zinc content can be recovered from the discharged gas compared to that of the initial dust (Bernard, Column 2, lines 8-11). 
Dry and Bernard are analogous art as they are both drawn to methods for reducing iron ores using a smelt cyclone, smelting vessel, and off-gas duct (Dry, Abstract; Bernard, Abstract).
In light of the motivation to add zinc containing dust to the smelting cyclone as taught in Bernard above, it therefore would have been obvious to one of ordinary skill in the art to add 

Regarding claims 4, 17, and 18, Dry does not explicitly disclose, wherein the particle size of the zinc containing materials injected into the smelt cyclone are in a range of at most 2.0 mm, at most 1.5 mm, or at most 1.0 mm. 
With respect to the difference, Bernard teaches the zinc dust, which is fed into the melting cyclone, can be very fine and can therefore be formed into micropellets, preferably of a size substantially smaller than 3 mm, i.e., less than 2.0 mm (Bernard, Column 2, lines 22-27). 
As Bernard expressly teaches, by turning the zinc containing dust into micropellets before introduction into the melting cyclone, the material can be processed well in the melting cyclone and prevents a lot of dust from being carried along with the hot gas out-flow from the melting cyclone (Bernard, Column 2, lines 26-29).
In light of the motivation to use micropellets of zinc dust in the melt cyclone as taught in Bernard above, it therefore would have been obvious to one of ordinary skill in the art to use micropellets of a size substantially smaller than 3 mm in Dry in order to prevent a lot of dust from being carried along with the hot gas out-flow from the melting cyclone and to allow the material to be well processed in the melting cyclone, and thereby arrive at the present invention. 
The size of the micropellets being substantially smaller than 3 mm overlaps with the presently claimed ranges of at most 2.0 mm, at most 1.5 mm, and at most 1.0 mm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claim 8, Dry also teaches that the off-gas discharges from the cyclone converter (5) via a duct (17) where the duct (17) includes a water cooling assembly (9) which initially cools the off-gas by means of water panels and thereafter quenches the off-gas (Dry, Column 5, lines 53-60 and Figure 2). The water cooling assembly of Dry corresponds to wherein the off-gas is cooled/quenched in an upright off-gas duct part downstream of the inclined off-gas duct part of the present invention.

Regarding claims 9, 23, and 24, while Dry teaches that the off-gas discharges from the cyclone converter via a duct where the duct includes a water cooling assembly which initially cools the off-gas by means of water panels and thereafter quenches the off-gas (Dry, Column 5, lines 53-60 and Figure 2), Dry does not explicitly disclose wherein the off-gas is cooled/quenched to a temperature of < 1200°C, < 1050°C, or < 900°C.
With respect to the difference, Bernard teaches that after the waste gas charged with zinc dust is discharged according to arrow 14, water supplied via (15) cools the waste gas to 600°C (Bernard, Column 3, lines 35-38). 
As Bernard expressly teaches, the cooling water separates out coarse materials, medium fine dust, and fine dust to various outlets for the recovery of iron and zinc (Bernard, Column 3, lines 35-43). 
In light of the motivation to cool the waste gas with zinc dust via water to 600°C as taught in Bernard above, it therefore would have been obvious to one of ordinary skill in the art to similarly cool the off-gas of Dry in order to separate out coarse materials, medium fine dust, 

Regarding claims 14, 15, and 16, Dry does not explicitly disclose wherein the off-gas from the smelting apparatus is controlled by controlling the amount of oxygen injected into the smelt cyclone and/or into the smelting vessel, wherein the off-gas from the smelting apparatus is controlled by controlling the amount of oxygen injected into the process such that the conditions in the off-gas are oxidizing, or wherein a controlled amount of oxygen is injected into the off-gas upstream of the inclined off-gas duct part.  
With respect to the difference, Bernard teaches oxygen is supplied through openings (8) to the melting cyclone, i.e., upstream of the waste gas opening and controlling amount of oxygen to vaporize the zinc (Bernard, Figure 1, Column 2, lines 60-62 and Column 3, lines 3-10). 
As Bernard expressly teaches, oxygen supplied to the melting cyclone creates a cyclonic rotation and creates combustion with the hot gas so that the zinc vaporizes out of the zinc-containing dust (Bernard, Column 3, lines 3-10).
In light of the motivation to supply oxygen to the melt cyclone as taught in Bernard above, it therefore would have been obvious to one of ordinary skill in the art to control the amount of oxygen injected into the smelt cyclone of Dry in order to create combustion with the hot gas so that the zinc vaporizes out of the zinc-containing dust, and thereby arrive at the present invention. 
The supplied oxygen of Bernard, corresponds to wherein the off-gas from the smelting apparatus is controlled by controlling the amount of oxygen injected into the smelt cyclone and/or the smelting vessel, wherein the off-gas from the smelting apparatus is controlled by .





Claims 2-3, 5-7, 13, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dry et al. (US 6440195 B1) (hereinafter “Dry”) in view of Bernard et al. (US 5,567,225) (hereinafter “Bernard”)  as applied to claim 1 above, and further in view of Isozaki et al. (US 6042776) (hereinafter “Isozaki”).

Regarding claims 2, 3, 7, and 13, while Dry in view of Bernard teaches dust containing zinc as well as iron compounds are introduced via feed to the melting cyclone, oxygen is supplied through openings to the melting cyclone (Bernard, Figure 1, Column 2, lines 60-62, and Column 3, lines 6-7), Dry and Bernard do not explicitly disclose wherein the zinc containing materials injected into the smelting vessel are injected above and/or in a slag layer on the liquid feed material in the smelting vessel, wherein the zinc containing materials injected into the smelting vessel are injected at a first and/or a second level wherein the first level is between the smelt cyclone and the slag layer on the liquid metal in the smelting vessel and wherein the injection at the second level is carried out through a supply lance into the slag layer, wherein the zinc containing materials are injected into the smelting vessel and the smelt cyclone, or wherein 
With respect to the difference, Isozaki teaches a method for recovering zinc oxide from a melting furnace with the agglomerated steelwork dust, containing zinc, being charged into a molten iron in a melting furnace, i.e., injected into the smelting vessel (Isozaki, Abstract and Column 5, lines 31-32). Isozaki also teaches that since the generation of un-reacted dust, containing zinc oxides, cannot be completely stopped, the un-reacted dust is separately collected, re-agglomerated, and charged into the melting furnace for reduction (Isozaki, Column 5, lines 41-49).
As Isozaki expressly teaches, charging the steelworks dust into the molten iron in a melting furnace reduces and vaporizes the zinc oxide in the dust and also forming powdered zinc-containing dust by receiving thermal shock caused by the molten iron which can then be recycled and further reduced (Isozaki, Column 5, lines 31-40).
Dry, Bernard, and Isozaki are analogous art as they are all drawn to methods for reducing iron ores using a smelting vessel and off-gas duct (Dry, Abstract; Bernard, Abstract; Isozaki, Abstract).
In light of the motivation to also charge steelworks dust, containing zinc oxides, into the molten iron in a melting furnace as taught in Isozaki above, it therefore would have been obvious to one of ordinary skill in the art to inject zinc-containing materials into the smelting vessel of Dry in view of Bernard in order to reduce and vaporize the zinc oxide in the dust and to form a powdered zinc-containing dust which can be recycled for further zinc reduction, and thereby arrive at the present invention. 


Regarding claims 5, 6, 19, 20, 21, and 22, Dry and Bernard do not explicitly disclose, wherein the particle size of the zinc containing materials injected into the smelt vessel at the first level have a particle size of at most 15 cm, 10 cm, or 5 cm, or wherein the particle size of the zinc containing materials injected at the second level into the slag layer have a particle size of at most 50 µm, 30 µm, or 20 µm.
With respect to the difference, Isozaki teaches the steelworks dust is prepared by forming agglomerations from the dust and charging the agglomerates into molten iron where the particle size of the dust ranges from 5-300 µm for the blast furnace, 1-100 µm for the converter dust, and 1-20 µm for the electric furnace dust (Isozaki, Column 4, line 57-Column 5, line 3). 
As Isozaki expressly teaches, the smaller the particle size the higher the zinc concentration, where the particles having a size of 5 µm or less showed high zinc concentrations for all kinds of the dusts (Isozaki, Column 5, lines 5-10).
. 

Response to Arguments
In response to the amendments to claims 1 and 15, the previous claim objections are withdrawn. 
In response to changing the dependency of claim 5 from claim 1 to claim 3, the previous 35 U.S.C. 112(b) rejection is withdrawn.
In response to changing the dependency of claim 6 from claim 1 to claim 3, the previous 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the amendment to claim 1 to include the inclined off-gas duct the previous 35 U.S.C. 112(b) rejections over claim 8, 9, 16, 23, and 24 is withdrawn.
Regarding the amendment to claim 13, the previous 35 U.S.C. 112(b) rejection is withdrawn.
In response to changing the dependency of claim 19 from claim 1 to claim 3, the previous 35 U.S.C. 112(b) rejection is withdrawn.
In response to changing the dependency of claim 20 from claim 1 to claim 3, the previous 35 U.S.C. 112(b) rejection is withdrawn.
In response to changing the dependency of claim 21 from claim 1 to claim 3, the previous 35 U.S.C. 112(b) rejection is withdrawn.
In response to changing the dependency of claim 22 from claim 1 to claim 3, the previous 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the arguments about combining Bernard (US 5567225) and Dry (2015/089563) and the incline in the off-gas duct of Dry being for a different purpose, i.e., de-entrain liquid material at high temperatures to run back into the molten bath to avoid “mini carbon boil”, the arguments are found persuasive, however, the amendments necessitated a new set of rejections as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738